DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ideshio et al. (9,481,234) in view of Fujikawa et al. (6,492,742).
 	Ideshio et al. in figures 1-7, disclose a P1 hybrid module for a vehicle, comprising a housing (20) arranged for fixing to an engine (12) and a multi-speed transmission (16). ldeshio et al. also disclose a motor stator (62) fixed to the housing, an input shaft (22) arranged for driving connection to a flange of a damper (30), an output flange (not number, mounted to a converter cover (78) arranged for fixing to a torque converter (16). Ideshio et al. also disclose a motor rotor (64) rotatably fixed to the output flange by a partition wall (36). Ideshio et al. further disclose a housing plate (34), fixed to the housing by a first fastener or bolts ((100), col. 4, lines 23-34). Ideshio et al. fail to show a resolver rotor and a resolver stator.
 	Fujikawa et al in figures 1-2, disclose an electric torque converter mounted on parallel hybrid vehicle comprising a motor (5) having a rotor (52), a stator (51), a revolution sensor having a resolver rotor (14a), a resolver stator (14). The revolution sensor can be placed at a position suitably adequately spaced apart from the stator coil (51) and the motor generator. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ideshio et al. by further comprising the resolver rotor and the resolver stator disclosed by Fujikawa et al. in order to detect a rotational position or angular position of the motor generator.
 	Regarding claim 2, Ideshio et al. disclose the input shaft (see figure 1}, which is fixed to the output flange.
 	Regarding claim 3, Ideshio et al. disclose the Rousing plate including an annular portion (72) arranged axially adjacent to the motor stator (see figure 2).
 	Regarding claim 5, Ideshio et al. in figure 2, disclose the motor rotor is rotatably fixed to the output flange by staking (the motor rotor is support by cylindrical member 68, the member is connected to the output flange).
 	Regarding claim 6, Ideshio et al. in figure 2, disclose the torque converter (16), which fixed to the output flange.
 	Regarding claim 7, Ideshio et al. in figure 2, disclose the torque converter comprising a plurality of studs (not number) extending through the output flange, each stud being fixed to the output flange by a respective nut.
 	Regarding claim 8, Ideshio et al. in figure 2, disclose a bearing (74) arranged radially between and in contact with the input shalt and the housing plate.
 	Regarding claim 9, Ideshio et al. in figure 2, disclose the housing plate comprising a tubular portion for receiving the bearing. 

Allowable Subject Matter
 	Claims 4, 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter: The prior art of records don't disclose the P1 hydric module comprising a connector for electrically connecting the P1 hybrid module to the vehicle and comprising a first annular seal and a second annular seal for sealing the connector to the housing.
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant takes an allowable subject matter from claims 4 and 10 to make new claims 11-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. In respond to the applicant’s remark that the Examiner has not presented a prima facie case that it would have been obvious to one having ordinary skill in the art to fix the resolver rotor to the input shaft as recited in claim 1. See MPEP 2143.03 ("All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970)." Therefore, claim 1 is patentable over Ideshio in view of Fujikawa. The examiner disagrees, because Ideshio et al. disclose an input shaft, a housing plate. One of ordinary skill in the art can take a resolver rotor, a resolver stator from Fujikawa et al. and mounted to the input shaft and the housing plate of Ideshio et al.. Fujikawa et al. disclose a revolution sensor 14, which can be placed at a position suitably adequately space apart. Ideshio et al. in figure 1, show the housing plate and the input shaft, which are space apart and the resolver rotor and the resolver stator can be fixed to the input shaft and the housing plate without any modification and destroy any function.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618